United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3225
                                   ___________

Tracy Buchanan,                          *
                                         *
              Appellant,                 *
                                         *
      v.                                 *
                                         * Appeal from the United States
City of Little Rock; Officer Sturdivant, * District Court for the
#13173, Little Rock Police Department; * Eastern District of Arkansas.
Officer Jackson, #14962, Little Rock     *
Police Department,                       * [UNPUBLISHED]
                                         *
              Appellees.                 *
                                   ___________

                         Submitted: June 1, 1999
                             Filed: June 21, 1999
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Tracy Buchanan appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 claim against Little Rock police officer Laurel Sturdivant in her
individual capacity. We remanded to the district court for it to determine whether

      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
Buchanan’s untimely third amended complaint adding Sturdivant related back to his
timely-filed original complaint. See Buchanan v. City of Little Rock, No. 96-3326,
1997 WL 78518 (8th Cir. Feb. 26, 1997) (unpublished per curiam). The district court
found that the complaint did not relate back to the original complaint. See Fed. R.
Civ. P. 15(c). After carefully reviewing the record and the parties’ submissions, we
conclude dismissal was proper as Buchanan did not demonstrate circumstances that
would support a conclusion that the amended complaint related back. Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-